Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 2-4, 6, 8-11, 13, 16-17, 21-22, 27-28, 33-38, 40-51 and 54-57 were canceled. 
Claim 58 was added.
Claims 1, 5, 7, 12, 14-15, 18-20, 23-26, 29-32, 39, 52-53, and 58 are pending. 

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 31 December 2020 is acknowledged.
Claim 53 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 31 December 2020.

Claims 1, 5, 7, 12, 14-15, 18-20, 23-26, 29-32, 39, 52, and 58 are under consideration. 

Claim Objections
Claim 7 is objected to because of the following informalities: subpart (iii) and (iv) are same. Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 14, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0127210 (hereinafter PGPub '210; PTO-892).
Regarding claims 1 and 18, PGPub '210 teaches a bispecific antigen binding protein complex comprising, consisting essentially of, or consisting of a first polypeptide including a first antigen binding site at an N-terminus; a second polypeptide including a second antigen binding site at an N-terminus; and a linker connecting the first polypeptide and the second polypeptide, wherein the linker includes a first tag and a second tag at both termini, and wherein the first tag is connected to the C-terminus of the first polypeptide, the second tag is connected to the N-terminus of the second polypeptide, and the first tag and the second tag each includes a cleavable amino acid sequence (paragraph 0025). PGPub '210 further teaches the antigen binding fragment may be Fv fragment that is a minimum antibody fragment having VL and VH domains (paragraph 0033). PGPub '210 teaches that a polypeptide including the antigen binding site may be a single domain antibody (paragraph 0034). 

	Regarding claim 19, PGPub '210 teaches (GGGGS)n (SEQ ID NO: 82) peptide (n can be 1-10) which is no more than 30 amino acid long (paragraph 089).



Claim(s) 1, 7, 18, 19, 23, 24, 29, 30, 32, 39 and 52 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2011/036460 (hereinafter WO ‘460; IDS).
Regarding claims 1, WO ‘460 teaches a multivalent antibody fusion protein which comprises an immunoglobulin moiety, for example a Fab or Fab’ fragment, with a first specificity for an antigen of interest, and further comprises two single domain antibodies (dAb) with specificity for a second antigen of interest (abstract and Figure 2A). 
	Regarding claims 7 and 18, WO ‘460 teaches N-terminus of a single domain antibody is fused at the C-terminus of Fab moiety (figure 1).
Regarding claim 19, WO ‘460 teaches linker sequences which are no more than 30 amino acid long (Table 1, pages 9-10).
Regarding claims 23 and 24, WO ‘460 teaches that an antigen of interest bound by the Fab or Fab’ fragment (equivalent to “a first antigen binding portion” of instant application) may be a cell-associated protein (page 3, lines 21-22). Particular examples of cell surface proteins include OX40 and ICOS (page 3, lines 26-30). 

Regarding claims 32 and 39, WO ‘460 teaches that the antigen bound by the Fab or Fab’ fragment may be tumor antigen carcinoembryonic antigen (CEA) or pro-inflammatory cytokine IL-6 (page 3, lines 33-36).
Regarding claim 52, WO ‘460 teaches a pharmaceutical composition which comprises an antibody fusion of the invention in association with one or more pharmaceutically acceptable carriers, excipients or diluents (page 31, lines 12-15).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, 18, 19, 20, 23, 24, 29, 30, 32, 39 and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2011/036460 (hereinafter WO ‘460; IDS) in view of US2011/0028695 (hereinafter PGPub '695; IDS).
Regarding claims 1, 7, 18, 19, 23, 24, 29, 30, 32, 39 and 52, teachings of WO ‘460 were discussed above in 102 section.
However, WO ‘460 does not teach the peptide linker comprises the amino acid sequence of SEQ ID NO: 1.
Regarding claim 20, PGPub '695 teaches that bivalent constructs were fused head-to-tail using a GGGGSGGGS linker (same amino acid sequence as SEQ ID NO: 1 of instant application) to potentially increase the biological effect of Nanobody molecules (paragraph 402). 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of WO ‘460 and PGPub '695 to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would use GGGGSGGGS peptide linker which is already known in the art to fuse single domain antibody to another antigen binding moiety. Since this peptide linker was already known to be effective in increasing the biological effect of nanobody molecules, it would be obvious to one of ordinary skill in the art to use this linker to fuse nanobody molecule (equivalent to “single domain antibody” of instant application) to another 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Claims 1, 7, 12, 18, 19, 23, 24, 29, 30, 32, 39 and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2011/036460 (hereinafter WO ‘460; IDS) in view of US10385137 (hereinafter patent ‘137; PTO-892).
Regarding claims 1, 7, 18, 19, 23, 24, 29, 30, 32, 39 and 52, teachings of WO ‘460 were discussed above in 102 section.
However, WO ‘460 does not teach that a first single domain antibody is fused to a CH1 domain and a second single domain antibody is fused to a CL domain.
Regarding claim 12, patent ‘137 teaches antibody formats wherein said antibody formats are of Fab type and comprise, in association, two different VHH domains wherein a first VHH domain is directly fused to a constant Cκ or human Cλ domain, and a second VHH domain is directly fused to a CH1 domain of an immunoglobulin (claim 1).

	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Claims 1, 7, 15, 18, 19, 23, 24, 29, 30, 32, 39 and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2011/036460 (hereinafter WO ‘460; IDS) in view of Richard et al (Plos One (2013), vol. 8(7): e69495; PTO-892). 
Regarding claims 1, 7, 18, 19, 23, 24, 29, 30, 32, 39 and 52, teachings of WO ‘460 were discussed above in 102 section.
However, WO ‘460 does not teach that the second antigen binding portion is fused to the N-terminus of the Fc region.

It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of WO ‘460 and Richard et al to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would fuse VHH (single domain antibody) to N-terminus of Fc region for a prolonged serum persistence as taught by Richard et al. Therefore, the invention as a whole would be obvious to one of ordinary skill in the art. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Claims 1, 7, 18, 19, 23, 24, 29, 30, 32, 39, 52 and 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2011/036460 (hereinafter WO ‘460; IDS) in view of US2007/0071675 (hereinafter PGPub '675; PTO-892) and Schaefer et al (PNAS (2011), vol. 108, no. 27, 11187-11192; PTO-892).
Regarding claims 1, 7, 18, 19, 23, 24, 29, 30, 32, 39 and 52, teachings of WO ‘460 were discussed above in 102 section.

Regarding claim 58, PGPub '675 teaches fusing a VH and VL to N-terminus of the heavy chain and light chain, respectively (figure 1). In addition, Schaefer et al teaches making heterodimeric bispecific antibody (figure 1).  
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of WO ‘460, PGPub '675 and Schaefer et al to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would fuse VHH (single domain antibody) to N-terminus of only heavy chains of heterodimeric bispecific antibody in order to arrive at the invention claimed in instant claim 58. Substituting a VHH for the VH and not including a VL would provide the advantage of only having to modify the heavy chain. Therefore, the invention as a whole would be obvious to one of ordinary skill in the art. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



s 1, 7, 18, 19, 23, 24-26, 29, 30, 32, 39 and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2011/036460 (hereinafter WO ‘460; IDS) in view of US2016/0166685 (hereinafter PGPub '685; PTO-892).
Regarding claims 1, 7, 18, 19, 23, 24, 29, 30, 32, 39 and 52, teachings of WO ‘460 were discussed above in 102 section.
However, WO ‘460 does not teach that the first antigen binding portion is pembrolizumab.
Regarding claims 25 and 26, PGPub '685 teaches that PD-1 binding antagonist is pembrolizumab (paragraph 034). 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of WO ‘460 and PGPub '685 to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would replace OX40 antibody or ICOS antibody as the first antigen binding portion of the multispecific antigen binding protein taught by WO ‘460 with pembrolizumab taught by PGPub '685 in order to provide an alternative multispecific antigen binding protein against immune checkpoint molecule. Therefore, the invention as a whole would be obvious to one of ordinary skill in the art. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Claims 1, 7, 18, 19, 23, 24, 29, 30-32, 39 and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2011/036460 (hereinafter WO ‘460; IDS) in view of US 2015/0202291 (hereinafter PGPub '291; PTO-892).
Regarding claims 1, 7, 18, 19, 23, 24, 29, 30, 32, 39 and 52, teachings of WO ‘460 were discussed above in 102 section.
However, WO ‘460 does not teach that the second antigen binding portion comprises an anti-CTLA-4 single domain antibody.
Regarding claim 31, PGPub '291 teaches anti-CTLA-4 domain antibodies (paragraph 100). 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of WO ‘460 and PGPub '291 to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would replace OX40 antibody or ICOS antibody as the second antigen binding portion of the multispecific antigen binding protein taught by WO ‘460 with anti-CTLA-4 domain antibody taught by PGPub '291 in order to provide an alternative multispecific antigen binding protein against immune checkpoint molecule. Therefore, the invention as a whole would be obvious to one of ordinary skill in the art. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 7, 14, 18, 19, 23-26, 29-32, 39 and 52 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 17-20, 26, 44, 47-48 and 54 of copending Application No. 16/960521 (hereinafter application ‘521; US2020/0369770; PTO-892). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Regarding claim 1, application ‘521 claims a multispecific antigen binding protein (MABP) comprising: (a) a first antigen binding portion comprising a heavy chain variable domain (VH) and a light chain variable domain (VL), wherein the VH and VL together form an antigen-binding site that specifically binds a first epitope, (b) a second antigen binding portion comprising a first single-domain antibody (sdAb) that specifically binds a second epitope, and (c) a third antigen binding portion comprising a second single-
Regarding claim 7, application ‘521 claims the MABP, wherein the MABP comprises: (1) a first polypeptide comprising from the N-terminus to the C-terminus: the first sdAb and a heavy chain of the first antigen binding portion; and (2) a second polypeptide comprising from the N-terminus to the C-terminus: the second sdAb and a light chain of the first antigen binding portion (subpart (i) of claim 6).
Regarding claim 14, application ‘521 claims the MABP, wherein the first antigen binding portion comprises an Fc region (claim 44).
Regarding claims 18-19, application ‘521 claims the MABP, wherein the first antigen binding portion, the second antigen binding portion and/or the third antigen binding portion are fused to each other via a peptide linker, and wherein the peptide linker is no more than about 30 amino acids long (claims 47-48).
Regarding claims 23-26, application ‘521 claims the MABP, wherein the first antigen binding portion is an anti-PD-1 antibody and wherein anti-PD-1 antibody is derived from pembrolizumab (claims 17-20).
Regarding claims 29-31, application ‘521 claims the MABP, wherein the first epitope, the second epitope and/or the third epitope is from an immune checkpoint molecule and wherein the immune checkpoint molecule is selected from the group consisting of PD-1, PD-L1, PD-L2, CTLA-4, B7-H3, TIM-3, LAG-3, TIGIT, VISTA, ICOS, 4-1BB, OX40, GITR, and CD40 (claims 17-18).

Regarding claim 52, application ‘521 claims a pharmaceutical composition comprising the MABP and a pharmaceutically acceptable carrier (claim 54).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHEOM-GIL CHEONG/Examiner, Art Unit 1643                                                                                                                                                                                                        
/Brad Duffy/Primary Examiner, Art Unit 1643